Citation Nr: 1114346	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-31 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for incontinence, to include as secondary to service-connected hernia disability.

2.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for a sleep disorder, to include as secondary to service-connected hernia disability.

3.  Entitlement to service connection for incontinence, to include as secondary to service-connected hernia disability

4.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected hernia disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.M.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946 and October 1951 to October 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision rendered by the Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims folder

In June 2010, the Board remanded the case for further development.  Specifically, the Board instructed the RO to send the Veteran a corrective Veterans Claims Assistance Act of 2000 (VCAA) notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), obtain VA clinical records pertaining to the claimed incontinence and sleep disorders from the Gainesville VA Medical Center (VAMC) for the period from June 2009 to the present, and readjudicate the claims.  Subsequently, the RO sent the Veteran a Kent compliant letter in June 2010, outstanding treatment records from the Gainesville VAMC were associated with the claims folder, and the claims were readjudicated in a February 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for incontinence and a sleep disorder are
addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied the Veteran's claim for service connection for incontinence; the Veteran did not appeal this determination within one year of being notified.

2.  Evidence received since the January 2004 rating decision raises a reasonable possibility of substantiating the claim for service connection for incontinence.

3.  In a January 2004 rating decision, the RO denied the Veteran's claim for service connection for a sleep disorder; the Veteran did not appeal this determination within one year of being notified.

2.  Evidence received since the January 2004 rating decision raises a reasonable possibility of substantiating the claim for service connection for a sleep disorder.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying the Veteran's claim for service connection for incontinence is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for incontinence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The January 2004 rating decision denying the Veteran's claim for service connection for a sleep disorder is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a sleep disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the VCAA, 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran on the issues in appellate status and a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).





Analysis

As an initial matter, the Board notes that the RO reopened the Veteran's claims for incontinence and a sleep disorder in a September 2007 statement of the case but denied the underlying de novo issues of entitlement to service connection for incontinence and a sleep disorder.   

Although the RO has reopened the previously denied claims for service connection for incontinence and a sleep disorder, the Board is required to address these particular issues (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claims for service connection for incontinence and a sleep disorder has been received, the Board will proceed, in the following decision, to adjudicate these new and material issues in the first instance.

In a January 2004 rating decision, the RO denied service connection for incontinence and a sleep disorder.  The Veteran was informed of those decisions and he did not file a timely appeal.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The January 2004  rating decision is final because the Veteran did not file a timely appeal.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

In October 2005, the Veteran sought to reopen his service connection claims.  To reopen the claims, the Veteran must submit new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, various VA and private treatment records, and VA examination reports.  

In denying the Veteran's service connection claims for both incontinence and a sleep disorder in January 2004, the RO noted that service treatment records were negative for any complaints, diagnosis, or findings of either incontinence or a sleep disorder, and there was no evidence of a link between any current disability and service.  

To reopen the claim, the new evidence must show that the Veteran has incontinence and/or a sleep disorder related to service.  

Notably, the Veteran now asserts that his incontinence and/or a sleep disorder are secondary to his service-connected hernia disability.   Although in the previous denial VA did not consider whether service connection was warranted for either claims as secondary to service-connected hernia disability, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory. Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

Evidence received since the last final decision for the claims of service connection for incontinence and a sleep disorder include VA and private treatment records, and VA examination reports showing treatment for his disabilities.  Additionally, there are statements from the Veteran  in which he essentially contends that his current incontinence and sleep disorder are due to his service-connected hernia.  He asserts that he has had problems with these disabilities for 60 years, ever since his hernia surgery.  The Veteran has also stated that he has anxiety which has led to sleep problems and that he has had sleep problems ever since service.  

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claims for service connection for incontinence and a sleep disorder.  See 38 C.F.R. § 3.156(a) (2010).  The new evidence includes the Veteran's lay statements.  The Board notes that the Veteran is competent to state his  observations of his incontinence and sleep disorder, with regard to the close proximity of onset after his hernia surgery and also that he began to experience sleep problems during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Furthermore, the Board finds these statements to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  There is now evidence that incontinence and a sleep disorder may be related to service.  Therefore, new and material evidence has been submitted to reopen the claims for service connection, and to this extent, the appeals are granted.



ORDER

New and material evidence having been received, the application to reopen a claim for service connection for incontinence is allowed.  To that extent only, the appeal is allowed.

New and material evidence having been received, the application to reopen a claim for service connection for a sleep disorder is allowed.  To that extent only, the appeal is allowed.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

The Veteran contends that both his current incontinence and sleep disorder are due to his service-connected hernia.  The record shows that the Veteran has been treated for both disabilities.  None of the evidence of record, however, addresses whether either disability is due to his service-connected hernia.  On remand, the Veteran should be afforded examinations to determine the nature and etiology of his current incontinence and sleep disorder, to include whether they are due to his service-connected hernia. 

The Veteran also contends, in the alternative, that he has had sleep problems since service, and that his current sleep disorder is related to service.  The lay evidence establishes that the Veteran had sleep problems in service, as he is both competent and credible to testify as to such.  See supra Charles v. Principi, 16 Vet. App. 370, 374 (2002), Layno v. Brown, 6 Vet. App. 465, 469 (1994).  On remand, the Veteran's sleep disorder examination should also include a discussion of whether any current disorder is related to service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to ascertain the nature and etiology of any current incontinence, including specifically an assessment as to whether any current disability is etiologically related to the service- connected hernia or service.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

The examiner should: 
(a) Identify the approximate date of onset for any current incontinence; 
(b) Determine whether any current incontinence was caused by, or aggravated by the Veteran's service-connected hernia.  If the service-connected hernia  aggravates (i.e., permanently worsens) incontinence, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995);
(c)  If incontinence was not aggravated by service, provide an opinion as to whether there is a 50 percent probability or greater that it is causally or etiologically related to the Veteran's period of active service.

A clear rationale for all opinions, to include a discussion of the facts and medical principles involved, should be noted.  The examiner must address the Veteran's statements as to onset and continuity of his symptoms as noted herein. 

2. Schedule the Veteran for an examination to ascertain the nature and etiology of any current sleep disorder, including specifically an assessment as to whether any current disorder is etiologically related to the service- connected hernia or service.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

      The examiner should: 
(a) Identify the approximate date of onset for any current sleep disorder; 
(b) Determine whether any current sleep disorder was caused by, or aggravated by the Veteran's service-connected hernia.  If the service-connected hernia  aggravates (i.e., permanently worsens) the sleep disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995);
(c)  If a sleep disorder was not aggravated by service, provide an opinion as to whether there is a 50 percent probability or greater that it is causally or etiologically related to the Veteran's period of active service.  The examiner should take into account the Veteran's competent and credible statements that he had sleep problems in service and ever since.  

A clear rationale for all opinions, to include a discussion of the facts and medical principles involved, should be noted.  The examiner must address the Veteran's statements as to onset and continuity of his symptoms noted herein. 

3. Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


